Title: From James Madison to Albert Gallatin, 4 October 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


4 October 1802, State Department. Provides a “rough estimate, for a Remittance to the Bankers of the United States at London,” listing $12,000 for diplomatic purposes, $13,000 for the British treaty, $5,000 for the relief of American seamen, including the agent’s salary, and $26,000 for the prosecution of claims in prize cases, for a total of $56,000.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


